C. A. 4th Cir. Application for stay of execution of sentence of death, presented to The Chief Justice, and by him referred to the Court, granted. Motion for leave to proceed informa pauperis granted. Certiorari granted limited to the following question: “Did the Court of Appeals err in holding that a defendant must show an actual conflict of interest and an adverse effect in order to establish a Sixth Amendment violation where a trial court fails to inquire into a potential conflict of interest about which it reasonably should have known?” The stay shall terminate upon the sending down of the judgment of this Court.